OPINION — AG — ** SCHOOL — TRANSPORTATION AREA — SCHOOL BUSES ** IT IS 'NOT' LAWFUL FOR A SCHOOL DISTRICT OF AN AREA OF LESS THAN 40 SQUARE MILES TO COMMENCE NOW AND MAINTAIN A TRANSPORTATION SYSTEM, PROVIDED THE FUNDS FOR SUCH PROJECT ARE PAID OUT OF THE GENERAL FUND AND WHEN THE DISTRICT IS NOT RECEIVING STATE AID, UNLESS SUCH DISTRICT (1) EITHER MAINTAINS A HIGH SCHOOL, OR (2) WAS ENTITLED TO OPERATE LEGAL TRANSPORTATION DURING THE SCHOOL YEAR OF 1948-1949 (PUBLIC FUNDS, RESIDENCE, STATE BOARD OF EDUCATION, STATE AID, BUSES) CITE: 70 O.S. 9-1 [70-9-1] (J. H. JOHNSON)